FILED
                             NOT FOR PUBLICATION                            JUL 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZHENJIN NAN,                                     Nos. 07-72308
                                                      07-73966
               Petitioner,

  v.                                             Agency No. A096-066-886

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       In these consolidated petitions for review, Zhenjin Nan, a native and citizen

of China, petitions for review of the Board of Immigration Appeals’ (“BIA”)

orders denying her successive motions to reopen based on ineffective assistance of

counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, and de novo questions of law,

including those concerning ineffective assistance of counsel. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny both petitions for

review.

      We agree with the BIA’s conclusions that Nan failed to show she had been

prejudiced by former counsels’ representation. See id. at 794 (9th Cir. 2005) (in

order to state a valid claim of ineffective assistance of counsel, petitioner must

show prejudice).

      Nan’s remaining contentions are unpersuasive.

      PETITIONS FOR REVIEW DENIED.




                                           2                           07-72308 & 07-73966